.Uabry, J.,
dissenting.
üt being conceded in this case that the legislature has 'by 'statute undertaken to provide for a review of a decision rendered by a justice of this court in habeas corpus ! cases by writ of error to the Supreme Court, the question ■ considered by the court is whether the legislature has power ito enact such a provision. The settled rule in this court is that if there be a reasonable doubt as to the constitutionality of a statute passed by the legislature, the ■statute should be sustained.
JBy t¿e fifth, or Judiciary, Article of the constitution, the judicial power of the State is vested in a Supreme ■Court, Circuit Courts, Criminal Courts, County Courts, 'Counity Judges and Justices of the Peace, with authority *549in (the legislature to establish .in incorporated towns and cities courts for the punishment of offences against municipal ordinances.' In the- thirty-fifth section of the article it is ordained that no courts other than those therein specified shall be established in this State, with an amendment thereto that the legislature may confer ‘ judicial power upon the railroad commission. The jurisdiction and powers of the designated inferior courts are granted, or- pro-' vided for, with appellate review from the lower 'to superior courts. The Circuit Courts shall have final appellate jurisdiction in all civil and criminal cases arising in the county court, or before the County Judge, of all misdemeanors I vied in criminal courts, of judgments or sentences of any mayor's court, and of all cases arising before, justices of the peace in counties in which there is no county court, and supervision and appellate jurisdiction of? matters arising before county judges pertaining to their probate jurisdiction, or to the estates and interests of minors, and of such other matters as the legislature may provide.- The original and exclusive original jurisdictions of the Circuit Courts are defined, and by the fifth section of the article it is ordained that “the Supreme Court - shall have appellate jurisdiction in all cases at law and1. in equity originating in Circuit Courts, and of appeals-from the Circuit Courts in cases arising before judges of' the county courts in matters pertaining to their probate jurisdiction and in the management of the estates of infants, and in cases of conviction of felony in the criminal courts, and in all criminal cases originating in the Circuit Courts.. The court shall have the power to issue writs of mandamus, certiorari, prohibition,, quo warranto, habeas corpus, and aliso all writs necessary or proper to-the complete exercise of its jurisdiction. Each of the jus» *550tices shall have power to issue writs of habeas corpus to •any part of the State upon petition by or on behalf of any person held in actual custody, and may make such writs returnable before himself or the Supreme Court, ■or any justice thereof, or before any Circuit Judge.” Appellate power is conferred upon the Supreme Court in certain enumerated cases, but there are no terms of negation in the grant. Undoubtedly in the exercise of the wariotis judicial powers by the different courts specified, the Supreme Court has appellate power, and can only ¡have appellate power,- in the cases enumerated in the fifth section. The grant of jurisdiction to the inferior courts and the express provision for a review of its exercise by other courts than the Supreme Court would exclude the jurisdiction of this court, unless otherwise expressly provided. But express power is conferred upon . a 'justice of the Supreme Court to hear and determine habeas corpus cases, and his powers in this respect are distinct from those exercised by any of the other courts ■enumerated in the constitution. It is true that he has in such cases concurrent powers with Circuit Courts and the Supreme Court, but it can not be said that while acting in such matters he is either a Circuit Court or a Supreme Court, as organized by the constitution. The theory of our constitution in reference to the organization of the different courts mentioned for the exercise of usual judicial powers? is that appeals can only come to the Supreme Court from any of the enumerated inferior courts in the cases mentioned, but the powers of a justice of this ■court in habeas corpus matters are exceptional and rest unou a special grant in the constitution. Such a grant in the absence of some prohibition would not exclude the right of the legislature to authorize a review of his deci*551sion, and as the constitutional grant of appellate power over certain cases originating in the inferior courts enumerated contains no words of negation, at seems to me that it should not be so construed as to prevent the legislature from authorizing a review of a decision of a justice of this, court in the special exercise of power in habeas corpus cases. This conclusion is in conflict with the opinion of the majority of the court, and entertaining the view that the statute authorizes a writ of error from this court to review the decision of a justice oí this court, I do not agree to the- result in this case..